ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 04/01/08 Verizon Communications 450,000 1,500,000,000 Lehman Brothers BOA Securities, Lehman Brothers, Morgan Stanley, Citigroup, Goldman Sachs, JPMorgan, Merrill Lynch, RBS Greenwich, UBS, Wachovia, Guzman, Loop Capital, Mitsubishi UFJ, RBC, Williams Capital Group 04/21/08 Citigroup, Inc. 1,425,000 6,000,000,000 Smith Barney Citigroup, DB Securities, Goldman Sachs, Lehman Brothers, Merrill Lynch, BOA Securities, Barclays, BNP Paribas, Credit Suisse, Greenwich Capital, RBC, TD Securities, Guzman, Jackson Securities, Loop Capital, Muriel Siebert, Sandler O'Neill 05/01/08 Chubb Corp. 225,000 600,000,000 Smith Barney Citigroup, Goldman Sachs, Merrill Lynch, ABN Amro, BOA Securities, Blaylock, BNY, Credit Suisse, DB Securities, HSBC, JPMorgan, Lehman Brothers, UBS Securities, Wachovia, Williams Capital Group 05/12/08 Simon Property GP LP 1,375,000 800,000,000 Smith Barney BOA Securities, Citigroup, DB Securities, Goldman Sachs 05/28/08 Telecom Italia Capital 1,200,000 1,000,000,000 Lehman Brothers Goldman Sachs, JPMorgan, Lehman Brothers, Merrill Lynch 01/23/09 Citigroup, Inc. 2,900,000 8,000,000,000 Citigroup Citigroup, Barclays, DB Securities, Goldman Sachs, UBS Investment Bank, BNP Paribas, Credit Suisse, RBS Greenwich Capital, SBK-Brooks Investments, Siebert Capital Markets, Toussaint Capital Partners, UniCredit (HVB), Utendahl Capital Group 02/26/09 Fannie Mae 2,900,000 15,000,000,000 JPMorgan BOA Securities, Barclays, DB Securities, Goldman Sachs, JPMorgan, UBS Securities, Williams Capital Group 03/17/09 Pfizer Inc 1,375,000 3,250,000,000 JPMorgan BOA Securities, Barclays, Citigroup, Credit Suisse, DB Securities, Goldman Sachs, HSBC, JPMorgan, Mitsubishi UFJ Securities, Greenwich Capital, Santander Investment Securities, UBS Securities 03/25/09 Republic of Peru 570,000 1,000,000,000 JPMorgan Banco Santander, HSBC, JPMorgan, BB Securities, Citigroup, Goldman Sachs
